     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 1 of 12 Page ID #:1043



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
11
12    C.A.M.,                             )    Case No. EDCV 18-01725-AS1
                                          )
13                     Plaintiff,         )    ORDER DISMISSING ACTION
                                          )
14         v.                             )    WITH PREJUDICE
                                          )
15    ANDREW M. SAUL, Commissioner        )
      of the Social Security              )
16    Administration,2                    )
                                          )
17                     Defendant.         )
                                          )
18
19
           For the reasons discussed below, IT IS HEREBY ORDERED that this
20
      action is dismissed with prejudice for failure to comply with Court
21
      Orders and for failure to prosecute.
22
23
24
25
           1
                The parties have consented to proceed before the undersigned
26    United States Magistrate Judge. (Docket Entry Nos. 13-14).
27         2
                Andrew M. Saul, the Commissioner of the Social Security
28    Administration, is substituted for his predecessor. See 42 U.S.C. §
      405(g); Fed.R.Civ.P. 25(d).
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 2 of 12 Page ID #:1044



 1                                  I.    INTRODUCTION
 2
 3         On August 17, 2018, Plaintiff C.A.M. (“Plaintiff”), by and through
 4    guardian ad litem Carolyn Givan Medina, filed a Complaint for Review of
 5    Social Security Decision.      (Docket Entry Nos. 1-2, 8).
 6
 7         On the same date, the Court issued an Order re: Procedures in
 8    Social Security Appeal.      (Docket Entry No. 11).
 9
10         On February 4, 2019,      Defendant filed an Answer and the Certified
11    Administrative Record.      (Docket Entry Nos. 21-22).
12
13         On April 15, 2019 and May 23, 2019, the Court issued Orders
14    granting the parties’ requests for additional time to file their joint
15    stipulation.    (Docket Entry Nos. 24, 26).
16
17         On June 25, 2019, the Court granted Plaintiff’s counsel’s motion
18
      to withdraw as counsel for Plaintiff and gave Plaintiff, by and through
19
      guardian   ad   litem   Carolyn    Givan   Medina,   thirty   days   to   retain
20
      substitute counsel.     (Docket Entry No. 32).
21
22
           On August 29, 2019, the Court granted the request by Plaintiff, by
23
      and through guardian ad litem Carolyn Givan Medina, to proceed pro se,
24
      and ordered Plaintiff to file “a motion for summary judgment within 45
25
      days of service of Defendant’s Answer and the Certified Administrative
26
      Record.”   (Docket Entry No. 36).      On the same date, Defendant filed a
27
28

                                             2
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 3 of 12 Page ID #:1045



 1    notice regarding service of the answer and certified administrative
 2    record on Plaintiff’s guardian ad litem. (Docket Entry No. 35).
 3
 4         On October 22, 2019, the Court, noting that Plaintiff had failed
 5    to file the required motion for summary judgment by October 14, 2019
 6    (45 days after the service of Defendant’s Answer and the Certified
 7    Administrative Record on August 29, 2019), issued an Order to Show
 8    Cause why this action should not be dismissed for lack of prosecution.
 9    (Docket Entry No. 37).       The Court advised Plaintiff that she could
10    discharge the Order to Show Cause by filing, no later than November 12,
11    2019, a motion for summary judgment.        (Id. at 2).    The Court expressly
12    warned Plaintiff that the failure to timely respond to the Order to
13    Show Cause might result in the dismissal of this action with prejudice
14    for failure to comply with Court orders and for failure to prosecute
15    pursuant to Fed.R.Civ.P. 41(b).       Id.
16
17         On December 11, 2019, the Court held a telephone conference
18
      during which Plaintiff acknowledged receipt of Defendant’s Answer and
19
      the Certified Administrative Record and requested additional time to
20
      file a motion for summary judgment. The Court issued an Order Vacating
21
      the Order to Show Cause and Granting Plaintiff Additional Time to File
22
      Motion for Summary Judgment.        (Docket Entry No. 39).       Plaintiff was
23
      directed to file her motion for summary judgment no later than March 5,
24
      2020 and warned that failure to file a timely motion for summary
25
      judgment might result in the dismissal of this action with prejudice
26
      for failure to comply with the Court’s Orders and for failure to
27
      prosecute pursuant to Fed.R.Civ.P. 41(b).         (Id.).
28

                                             3
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 4 of 12 Page ID #:1046



 1           On March 10, 2020, the Court, noting that Plaintiff had failed to
 2    file the motion for summary judgment or request an extension of time to
 3    do so, issued an Order to Show Cause why this action should not be
 4    dismissed for failure to comply with the Court’s Orders and for failure
 5    to prosecute. (Docket Entry No. 40). The Court advised Plaintiff that
 6    she could discharge the Order to Show Cause by filing, no later than
 7    March 24, 2020, the motion for summary judgment and expressly warned
 8    that failure to respond to the Order to Show Cause would result in an
 9    Order dismissing this action with prejudice for her failure to comply
10    with   Court   orders   and   for   her   failure   to   prosecute   pursuant   to
11    Fed.R.Civ.P. 41(b).     (Id.).
12
13           When Plaintiff failed to file a motion for summary judgment or
14    respond to the Court’s March 10, 2020 Order to Show Cause, the Court,
15    on April 6, 2020, issued a Second Order to Show Cause why this action
16    should not be dismissed for failure to obey Court orders and for
17    failure to prosecute.         (Docket Entry No. 41).       Plaintiff was again
18
      advised that she could discharge the Second Order to Show Cause by
19
      filing a motion for summary judgment no later than April 27, 2020 and
20
      expressly warned that her failure to respond to the Second Order to
21
      Show Cause would result in an Order dismissing this action with
22
      prejudice for her failure to comply with Court orders and for her
23
      failure to prosecute pursuant to Fed.R.Civ.P. 41(b).            (Id.).
24
25
             To date, Plaintiff has failed to file the required motion for
26
      summary judgment, or seek an additional extension of time to do so.
27
      //
28
      //

                                                4
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 5 of 12 Page ID #:1047



 1                                   II.    DISCUSSION
 2
 3         The district court may dismiss an action for failure to comply
 4    with a court order and for failure to prosecute.             See Fed.R.Civ.P.
 5    41(b)3; Link v. Wabash Railroad Co., 370 U.S. 626, 629-30 (1962)(“The
 6    authority of a federal trial court to dismiss a plaintiff’s action with
 7    prejudice because of his failure to prosecute cannot be seriously
 8    doubted.”); Pagtalunan v. Galaza, 291 F.3d 639, 641-45 (9th Cir. 2002);
 9    Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)(“District
10    courts have the inherent power to control their dockets and, ‘[i]n the
11    exercise of that power they may impose sanctions, including, where
12    appropriate, . . . dismissal of a case.’”)(citation omitted).
13
14         In determining whether to dismiss a case for failure to comply
15    with a court order or for failure to prosecute, the Court must weigh
16    five factors: “(1) the public’s interest in expeditious resolution of
17    litigation; (2) the court’s need to manage its docket; (3) the risk of
18
      prejudice to defendants/respondents; (4) the availability of less
19
      drastic alternatives; and (5) the public policy favoring disposition of
20
           3
21              Rule 41(b) states that “[i]f the plaintiff fails to prosecute
      or to comply with these rules or a court order, a defendant may move to
22    dismiss the action or any claim against it.”       Fed.R.Civ.P. 41(b).
      “[W]hereas the plain language of Rule 41(b) suggests that [involuntary]
23
      dismissals may only result from a defendant’s motion, . . . courts may
24    dismiss under Rule 41(b) sua sponte . . . .” Hells Canyon Preservation
      Council v. United States Forest Serv., 403 F.3d 683, 689 (9th Cir.
25    2005); see also Link v. Wabash Railroad Co., 370 U.S. 626, 630 (1962)
      (“Neither the permissive language of . . . Rule [41(b)] — which merely
26    authorizes a motion by the defendant — nor its policy requires us to
      conclude that it was the purpose of the Rule to abrogate the power of
27
      courts, acting on their own initiative, to clear their calendars of
28    cases that have remained dormant because of the inaction or
      dilatoriness of the parties seeking relief.”).

                                             5
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 6 of 12 Page ID #:1048



 1    cases on their merits.”4      Pagtalunan, 291 F.3d at 642 (citing Ferdik,
 2    963 F.2d at 1260-61).
 3
 4         “[The Ninth Circuit] ‘may affirm dismissal where at least four
 5    factors support dismissal . . . or where at least three factors
 6    “strongly” support dismissal.’” Yourish v. California Amplifier, 191
 7    F.3d 983, 990 (9th Cir. 1999)(quoting Hernandez v. City of El Monte,
 8    138 F.3d 393, 399 (9th Cir. 1998)).          As set forth below, the Court
 9    finds that four of the five factors strongly weigh in favor of
10    dismissal.
11
12    A.   The Factors Support Dismissal
13
14         1.      The Public’s Interest In Expeditious Resolution Of Litigation
15
16         “The public’s interest in expeditious resolution of litigation
17    always favors dismissal.”        Pagtalunan, 291 F.3d at 642 (9th Cir.
18
      2002)(quoting Yourish, supra)(internal quotation omitted).                Since
19
      Plaintiff has failed to file a motion for summary judgment for almost
20
      7 months (her motion for summary judgment was originally due to be
21
      filed by October 14, 2019), this factor weighs in favor of dismissal.
22
      See Pagtalunan, supra (finding Plaintiff’s failure to pursue the case
23
      for almost four months weighed in favor of dismissal).
24
25
26         4
                “These factors ‘are not a series of conditions precedent
      before the judge can do anything,’ but a ‘way for a district judge to
27
      think about what to do.’” In re Phenylpropanolamine (PPA) Prod. Liab.
28    Litig., 460 F.3d 1217, 1226 (9th Cir. 2006)(quoting Valley Eng’rs, Inc.
      v. Elect. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998)).

                                             6
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 7 of 12 Page ID #:1049



 1         2.     The Court’s Need To Manage Its Docket
 2
 3         The second factor -- the Court’s need to manage its docket --
 4    similarly weighs in favor of dismissal.          Courts have “the power to
 5    manage their dockets without being subject to the endless vexatious
 6    noncompliance of litigants.”      See Ferdik, 963 F.2d at 1261.      Thus, the
 7    second factor focuses on whether a particular case has “consumed...
 8    time that could have been devoted to other cases on the [court’s]
 9    docket.” See Pagtalunan, 291 F.3d at 642; Edwards v. Marin Park, Inc.,
10    356 F.3d 1058, 1065 (9th Cir. 2004)(“[R]esources continue to be
11    consumed by a case sitting idly on the court’s docket.”).
12
13         The Court has issued three Orders to Show Cause (see Docket Entry
14    No. 37 [October 22, 2019 Order to Show Cause, which was vacated on
15    December 12, 2019, see Docket Entry No. 39]; Docket Entry No. 40 [March
16    10, 2020 Order to Show Cause]; Docket Entry No. 41 [April 6, 2020
17    Second Order to Show Cause]), extended the time for Plaintiff to file
18
      her motion for summary judgment (see Docket Entry No. 39), and
19
      repeatedly warned Plaintiff that her failure to file her motion for
20
      summary judgment would result in the dismissal of her action (see
21
      Docket Entry Nos. 40-41).     Yet, Plaintiff still has not filed a proper
22
      motion for summary judgment.
23
24
           Plaintiff’s inaction hinders the Court’s ability to move this case
25
      toward disposition and indicates that Plaintiff does not intend to
26
      litigate this action diligently.      The Court has expended valuable time
27
      providing Plaintiff with opportunities to file her motion for summary
28
      judgment.   As a result, Plaintiff’s case has “consumed . . . time that

                                             7
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 8 of 12 Page ID #:1050



 1    could have been devoted to other cases on the [court’s] docket.”                          See
 2    Pagtalunan, 291 F.3d at 642.                  The Court cannot continue to spend
 3    valuable resources attempting to move forward a case that Plaintiff
 4    does not wish to expeditiously pursue.                 Consequently, the Court’s need
 5    to manage its docket favors dismissal.
 6
 7           3.     The Risk Of Prejudice To Defendant
 8
 9           The third factor -- the risk of prejudice to the defendant -- also
10    favors dismissal.           “A defendant suffers prejudice if the plaintiff’s
11    actions impair the defendant’s ability to go to trial or threaten to
12    interfere         with    the     rightful      decision    of    the    case.”      In    re
13    Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1227 (9th
14    Cir. 2006)(quoting Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1412
15    (9th   Cir.       1990)).       When    considering     prejudice,      “the    failure    to
16    prosecute         diligently is         sufficient by itself to justify dismissal
17    . . . [t]he law presumes injury from unreasonable delay.” In re Eisen,
18
      31 F.3d 1447, 1452 (9th Cir. 1994) (quoting Anderson v. Air West, Inc.,
19
      542 F,2d 522, 524 (9th Cir. 1976); see also Malone v. U.S. Postal
20
      Serv.,      833    F.2d    128,   131    (9th   Cir.    1987)(“Whether     prejudice       is
21
      sufficient to support an order of dismissal is in part judged with
22
      reference to the strength of the plaintiff’s excuse for the default.”).
23
24
             Here, Plaintiff has not proffered an excuse for her failure to
25
      comply with the Court’s Orders and for her failure to prosecute since
26
      the    telephone          conference     on     December    11,   2019,        see   In    re
27
      Phenylpropanolamine (PPA) Prod. Liab. Litig., supra (“The law . . .
28
      presumes prejudice from unreasonable delay.”), and Plaintiff has not

                                                      8
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 9 of 12 Page ID #:1051



 1    communicated with the Court in almost 5 months.              Given the length of
 2    the delay and the absence of any explanation for the delay, the Court
 3    finds Plaintiff’s delay in prosecuting this case to be unreasonable.
 4    Accordingly, prejudice is presumed and weighs in favor of dismissal.
 5
 6           4.   Availability Of Less Drastic Alternatives
 7
 8           A “district court need not exhaust every sanction short of
 9    dismissal before finally dismissing a case, but must explore possible
10    and meaningful alternatives.” Henderson v. Duncan, 779 F.2d 1421, 1424
11    (9th Cir. 1986).       Less drastic alternatives to dismissal include
12    warning a party that dismissal could result from failure to obey a
13    court order.     See Malone v. U.S. Postal Serv., 833 F.2d 128, 132, n.1
14    (9th Cir. 1987); Ferdik, 963 F.2d at 1262 (“[A] district court’s
15    warning to a party that his [or her] failure to obey the court’s order
16    will    result   in   dismissal    can       satisfy   the   ‘consideration   of
17    alternatives’ requirement.”)(citations omitted).
18
19
             Here, the Court has considered and implemented less drastic
20
      alternatives prior to dismissal. The Court’s Orders explicitly warned
21
      Plaintiff that her failure to file her motion for summary judgment
22
      could result in the dismissal of her case (Docket Entry 39) and would
23
      result in the dismissal of her case (Docket Entry Nos. 40-41).                The
24
      Court’s October 22, 2019 Order, which was subsequently vacated, also
25
      explicitly warned Plaintiff that her failure to file her motion for
26
      summary judgment could result in the dismissal of her case.              (Docket
27
      Entry No. 37).    Thus, Plaintiff is well aware that her failure to file
28
      a proper motion for summary judgment or respond to the Court’s Orders

                                               9
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 10 of 12 Page ID #:1052



 1    would result in the dismissal of the action with prejudice for failure
 2    to comply with Court Orders and for failure to prosecute.                  On this
 3    record, the Court finds that Plaintiff has lost interest in her own
 4    action, and any less drastic alternatives to dismissal would be
 5    inadequate to remedy Plaintiff’s failures to obey Court Orders and to
 6    prosecute.
 7
 8          5.       Public Policy Favoring Disposition On The Merits
 9
10          The fifth factor -- the public policy favoring the disposition of
11    cases on their merits -- ordinarily, as here, weighs against dismissal.
12    See Dreith v. Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011).                “At
13    the same time, a case that is stalled or unreasonably delayed by a
14    party’s failure to comply with deadlines . . . cannot move forward
15    towards a resolution on the merits.” In re Phenylpropanolamine (PPA)
16    Prod. Liab. Litig., 460 F.3d at 1228. Accordingly, “this factor ‘lends
17    little support’ to a party [such as Plaintiff,] whose responsibility
18
      it is to move a case toward disposition on the merits but whose conduct
19
      impedes progress in that direction.”         Id.; see also Morris v. Morgan
20
      Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991)(“Although there is
21
      indeed     a   policy   favoring   disposition   on   the   merits,   it   is   the
22
      responsibility of the moving party to move towards that disposition at
23
      a reasonable pace, and to refrain from dilatory and evasive tactics.”
24
25
      B.    Dismissal of this Action Under Rule 41(b) is Appropriate
26
27
            As discussed above, four of the five Rule 41(b) factors strongly
28
      weigh in favor of dismissal, whereas only one Rule 41(b) factor (at

                                              10
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 11 of 12 Page ID #:1053



 1    best) slightly weighs against dismissal.                     “While the public policy
 2    favoring      disposition    of    cases     on      their    merits    weighs    against
 3    [dismissal], that single factor is not enough to preclude imposition
 4    of this sanction when the other factors weigh in its favor.”                            Rio
 5    Prop., Inc. V. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir.
 6    2002); see also Yourish, 191 F.3d at 990 (“We may affirm a dismissal
 7    where at least four factors support dismissal or where at least three
 8    factors strongly support dismissal.”).
 9
10           Since this case does not fall into one of the three exceptions set
11    forth in Rule 41(b), namely, lack of jurisdiction, improper venue, or
12    failure to join a party under Rule 19, dismissal of this action will
13    operate as an adjudication on the merits. See Stewart v. U.S. Bancorp,
14    297    F.3d   953,   956    (9th   Cir.    2002)(dismissal        interpreted      as   an
15    adjudication on the merits unless one of the Rule 41(b) exceptions
16    applies); Owens v. Kaiser Health Plan, Inc., 244 F.3d 708, 714 (9th
17    Cir.   2001)(dismissal       for   failure      to    prosecute    is   treated    as   an
18
      adjudication on the merits)(citation omitted).
19
20
             Given the procedural history of this case, including the Court’s
21
      repeated warnings to Plaintiff about the possibility of dismissal with
22
      prejudice, the pending action should be dismissed with prejudice.
23
      //
24
      //
25
      //
26
27
28

                                                 11
     Case 5:18-cv-01725-AS Document 42 Filed 05/11/20 Page 12 of 12 Page ID #:1054



 1                                      III.    ORDER
 2
 3          For the foregoing reasons, IT IS ORDERED that Judgment is entered
 4    dismissing this action with prejudice.
 5
 6          LET JUDGMENT BE ENTERED ACCORDINGLY.
 7
 8    DATED: May 11, 2020
 9
10                                                     /s/
                                                   ALKA SAGAR
11                                       UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               12
